UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22962 SBL Fund (Exact name of registrant as specified in charter) 805 King Farm Boulevard, Suite 600 Rockville, Maryland 20850 (Address of principal executive offices) (Zip code) Amy J. Lee SBL Fund 805 King Farm Boulevard, Suite 600 Rockville, Maryland 20850 (Name and address of agent for service) Registrant's telephone number, including area code: 1-301-296-5100 Date of fiscal year end: December 31 Date of reporting period:June 30, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N- CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. §3507. Item 1. Reports to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: June 30, 2014 Guggenheim Funds Semi-Annual Report Series Z (Alpha Opportunity Series) SBLZ-SEMI-0614x1214 guggenheiminvestments.com This report and the ﬁnancial statements contained herein are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. Distributed by Guggenheim Funds Distributors, LLC. TABLE OF CONTENTS DEAR SHAREHOLDER 2 ECONOMIC AND MARKET OVERVIEW 3 ABOUT SHAREHOLDERS’ FUND EXPENSES 4 SERIES Z (ALPHA OPPORTUNITY SERIES) 6 NOTES TO FINANCIAL STATEMENTS 11 OTHER INFORMATION 20 INFORMATION ON BOARD OF TRUSTEES AND OFFICERS 25 GUGGENHEIM INVESTMENTS PRIVACY POLICIES 29 THE GUGGENHEIM FUNDS SEMI-ANNUAL REPORT | 1 June 30, 2014 Dear Shareholder: Security Investors, LLC (the “Investment Adviser”) is pleased to present the semi-annual shareholder report for Series Z (Alpha Opportunity Series) (the “Fund”). This report covers performance of the Fund for the semi-annual period ended June 30, 2014. The Investment Adviser is a part of Guggenheim Investments, which represents the investment management businesses of Guggenheim Partners, LLC, (“Guggenheim”) a global, diversified financial services firm. Guggenheim Funds Distributors, LLC is the distributor of the Fund. Guggenheim Funds Distributors, LLC is affiliated with Guggenheim and the Investment Adviser. As noted in the Series’ prior shareholder reports, the Series has been working to resolve certain outstanding short sale transactions with Lehman Brothers International Europe (LBIE) and its administrator. The Series’ exposure to LBIE due to these transactions consisted of short sale proceeds and long positions held at the Series’ custodian as collateral. This has prevented the Series from pursuing its intended investment program. These matters have been resolved, and LBIE and its former affiliate, Lehman Brothers, Inc., recently released the collateral held in connection with the Series’ open short sale transactions. Update on Investment Strategies In light of the developments relating to LBIE, the Board of Trustees of SBL Fund, in consultation with management, is considering whether to make long-term changes to the Series’ investment program. In the interim, the Series will be managed in a manner that employs only the Domestic Long/Short Sub-Portfolio and Indexed Sub-Portfolio and will not resume the Global Long/Short Sub-Portfolio portion of its investment program. If any further changes are approved, you will receive additional information explaining these changes and their consequences to your investments. Until further notice, the Series is not accepting subscriptions for shares from either new or existing shareholders (except subscriptions through automatic dividend reinvestments in the Series). Of course, a shareholder may sell (or “redeem”) shares at any time (please see “Purchase and Redemption of Shares” in the Series’ prospectus for more information). Redomiciliation At a meeting of shareholders held on January 8, 2014, shareholders of the Series approved the reorganization of the Series from a series of a Kansas corporation to a series of a Delaware statutory trust (the “Reorganization”). The Reorganization was delayed pending the resolution of the LBIE matter discussed above. In light of the resolution of that matter, the Series will reorganize with and into a corresponding “shell” series (“New Series”) of Guggenheim Variable Funds Trust in September, 2014. Upon completion of the Reorganization, shareholders of the Series will own shares of the corresponding class of the New Series that are equal in number and in value to the shares of the Series that were held by those shareholders immediately prior to the closing of the Reorganization. In addition, the respective share classes of the New Series will assume the performance, financial and other historical information of those of the Series. The procedure for redeeming shares will remain unchanged. We encourage you to read the Economic and Market Overview section of the report, which follows this letter. We are committed to providing innovative investment solutions and appreciate the trust you place in us. Sincerely, Donald C. Cacciapaglia President July 31, 2014 Read a prospectus and summary prospectus (if available) carefully before investing. It contains the investment objectives, risks, charges, expenses and other information, which should be considered carefully before investing. Obtain a prospectus and summary prospectus (if available) at guggenheiminvestments.com or call 800.820.0888. The Fund may not be suitable for all investors. Investing involves risks, including the entire loss of principal amount invested. Certain Funds may be affected by risks that include those associated with sector concentration, international investing, investing in small and/or medium size companies, and/or the Funds’ possible use of investment techniques and strategies such as leverage, derivatives and short sales of securities. Please see each Fund’s prospectus for more information. 2 | THE GUGGENHEIM FUNDS SEMI-ANNUAL REPORT ECONOMIC AND MARKET OVERVIEW (Unaudited) June 30, 2014 Economic growth hit a winter soft patch in the first quarter of 2014, but strong underlying fundamentals helped the economy strengthen in the second quarter. The economy is adding an average of 214,000 jobs per month in 2014, while the housing market is being helped by an improving labor market, subdued mortgage rates, and tight inventory. State and local government spending is positive for growth for the first time in five years. After the period end, minutes released from the U.S. Federal Reserve’s (the “Fed”) June meeting indicated a clear end-date for its quantitative easing program–October 2014–following reductions that began in January of the Fed’s monthly purchases of U.S. Treasury securities and mortgage-backed securities. Overseas political concerns, European monetary policy, and devaluation of the Chinese currency combined in the period to help push global investors into U.S. Treasuries, driving rates lower. As growth accelerates in the U.S., rates are expected to climb, but the upward pressure on rates from economic growth could be offset by increasing overseas demand and falling debt issuance by the U.S. government, putting a cap on how far rates can rise before the Fed begins tightening. Recent economic data suggest that growth is improving slowly in the euro zone core and, even more so, in the peripheral countries. The European Central Bank has enacted further monetary easing, which is expected to push both yields and the euro lower, supporting the recovery. Asia is seeking an export-led rebound, although more monetary accommodation may be needed to sustain Japan’s economic expansion. Recent reforms in China are having a positive effect, but policymakers continue to depreciate the currency to help maintain export competitiveness. Global central banks continue to flood markets with abundant liquidity. A synchronous global expansion is beginning to take hold, creating a positive environment for risk assets. We are approaching the speculative phase of the bull market in both equity and credit. Equities continue to benefit from an improving economy and continued capital flows into the U.S. Credit spreads continue to remain tight in the near term. Historically, spreads don’t begin to widen until defaults rise, which typically takes place one to two years after the Fed begins a tightening cycle. For the six-month period ended June 30, 2014, the Standard & Poor’s 500® (“S&P 500”) Index* returned 7.14%. Foreign markets were also strong: the Morgan Stanley Capital International (“MSCI”) Europe-Australasia-Far East (“EAFE”) Index* returned 4.78%. The return of the MSCI Emerging Markets Index* was 6.14%. In the bond market, the Barclays U.S. Aggregate Bond Index* posted a 3.93% return for the period, while the Barclays U.S. Corporate High Yield Index* returned 5.46%. The return of the BofA Merrill Lynch 3-Month U.S. Treasury Bill Index* was 0.02% for the six-month period. The opinions and forecasts expressed may not actually come to pass. This information is subject to change at any time, based on market and other conditions, and should not be construed as a recommendation of any specific security or strategy. *Index Definitions: The following indices are referenced throughout this report. Indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees, or expenses. Barclays U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar denominated, fixed-rate taxable bond market, including U.S. Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM pass-throughs), ABS, and CMBS. Barclays U.S. Corporate High Yield Index measures the market of USD-denominated, non-investment grade, fixed-rate, taxable corporate bonds. Securities are classified as high yield if the middle rating of Moody’s, Fitch, and S&P is Ba1/BB+/BB+ or below. BofA Merrill Lynch 3-Month U.S. Treasury Bill Index is an unmanaged market index of U.S. Treasury securities maturing in 90 days that assumes reinvestment of all income. MSCI EAFE Index is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. & Canada. MSCI Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance in the global emerging markets. S&P 500® Index is a capitalization-weighted index of 500 stocks designed to measure the performance of the broad economy, representing all major industries and is considered a representation of the U.S. stock market. THE GUGGENHEIM FUNDS SEMI-ANNUAL REPORT | 3 ABOUT SHAREHOLDERS’ FUND EXPENSES (Unaudited) All mutual funds have operating expenses and it is important for our shareholders to understand the impact of costs on their investments. Shareholders of a Fund incur two types of costs: (i) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; and exchange fees; and (ii) ongoing costs, including management fees, administrative services, and shareholder reports, among others. These ongoing costs, or operating expenses, are deducted from a fund’s gross income and reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets, which is known as the expense ratio. The following examples are intended to help investors understand the ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period and held for the entire six-month period beginning December 31, 2013 and ending June 30, 2014. The following tables illustrate a Fund’s costs in two ways: Table 1. Based on actual Fund return. This section helps investors estimate the actual expenses paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the fourth column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. Investors may use the information here, together with the amount invested, to estimate the expenses paid over the period. Simply divide the Fund’s account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number provided under the heading “Expenses Paid During Period.” Table 2. Based on hypothetical 5% return. This section is intended to help investors compare a Fund’s cost with those of other mutual funds. The table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses paid during the period. The example is useful in making comparisons because the U.S. Securities and Exchange Commission (the “SEC”) requires all mutual funds to calculate expenses based on the 5% return. Investors can assess a Fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. The calculations illustrated above assume no shares were bought or sold during the period. Actual costs may have been higher or lower, depending on the amount of investment and the timing of any purchases or redemptions. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments, and contingent deferred sales charges (“CDSC”) on redemptions, if any. Therefore, the second table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. More information about a Fund’s expenses, including annual expense ratios for the past five years, can be found in the Financial Highlights section of this report. For additional information on operating expenses and other shareholder costs, please refer to the appropriate Fund prospectus. 4 | THE GUGGENHEIM FUNDS SEMI-ANNUAL REPORT ABOUT SHAREHOLDERS’ FUND EXPENSES (Unaudited)(concluded) Expense Ratio1,4 Fund Return Beginning Account Value December 31, 2013 Ending Account Value June 30, 2014 Expenses Paid During Period2 Table 1. Based on actual Fund return3 Series Z (Alpha Opportunity Series) 2.31% 5.80% Table 2. Based on hypothetical 5% return (before expenses) Series Z (Alpha Opportunity Series) 2.31% 5.00% 1 Annualized. 2 Expenses are equal to the Fund’s annualized expense ratio, net of any applicable fee waivers, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses shown do not include fees charged by insurance companies. 3 Actual cumulative return at net asset value for the period December 31, 2013 to June 30, 2014. 4 This ratio represents annualized net expenses which includes extraordinary expenses. Excluding these expenses, the operating expense ratio would be 2.29%. THE GUGGENHEIM FUNDS SEMI-ANNUAL REPORT | 5 FUND PROFILE (Unaudited) June 30, 2014 SERIES Z (ALPHA OPPORTUNITY SERIES) OBJECTIVE: Seeks long-term growth of capital. Holdings Diversification (Market Exposure as % of Net Assets) “Holdings Diversification (Market Exposure as % of Net Assets)” excludes any temporary cash investments. Inception Date: July 7, 2003 The Fund invests principally in derivative investments such as swap agreements and futures contracts. 6 | THE GUGGENHEIM FUNDS SEMI-ANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) June 30, 2014 SERIES Z (ALPHA OPPORTUNITY SERIES) Shares Value COMMON STOCKS - 0.0% MATERIALS - 0.0% Coeur Mining, Inc.*, † 1 $ 9 FINANCIALS - 0.0% Irish Bank Resolution Corporation Ltd.*, †††, 4 — Total Common Stocks (Cost $101,261) 9 Face Amount FEDERAL AGENCY DISCOUNT NOTES†† - 61.6% Freddie Mac1 0.03% due 07/28/14 $ Federal Home Loan Bank2 0.06% due 08/29/14 Farmer Mac2 0.07% due 10/01/14 Fannie Mae1 0.04% due 10/14/14 Total Federal Agency Discount Notes (Cost $9,998,945) REPURCHASE AGREEMENT††,3 - 37.0% State Street issued 06/30/14 at 0.00% due 07/01/14 Total Repurchase Agreement (Cost $6,000,103) Total Investments - 98.6% (Cost $16,100,309) $ Other Assets & Liabilities, net - 1.4% Total Net Assets - 100.0% $ Contracts Unrealized Gain (Loss) EQUITY FUTURES CONTRACTS PURCHASED† September 2014 S&P 500 Index Mini Futures Contracts (Aggregate Value of Contracts $4,099,200) 42 $ Units OTC EQUITY INDEX SWAP AGREEMENTS SOLD SHORT†† Goldman Sachs International July 2014 Goldman Sachs Multi-Hedge Strategies Short Index Swap,
